Citation Nr: 9908309	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  98-02 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for back strain.

2.  Entitlement to service connection for varicose veins.

3.  Entitlement to service connection for a left leg 
disorder.

4.  Entitlement to service connection for a testicle 
disorder.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran had active service from July 1955 to 
February 1958. 


REMAND

In the appellant's VA Form 9 (Appeal to Board of Veterans' 
Appeals) dated in February 1998, the appellant requested a 
personal hearing before a member of the Board at a local VA 
office.  An appeal hearing, via video conference, was 
scheduled for July 28, 1998; however, in correspondence 
received July 17, 1998, the veteran indicated that he did not 
wish to accept the hearing via video conference, and that he 
would rather have a hearing in person before a member of the 
Board.  Accordingly, this case is REMANDED to the RO for the 
following action:

The appellant should be scheduled for a 
personal hearing before a member of the 
Board at the VA regional office to be 
held as soon as is practicable.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The purpose 
of this REMAND is to obtain additional information.  The 
Board does not intimate any opinion, either factual or legal, 
as to the ultimate disposition in this case.  No action is 
required of the veteran until he is notified by the RO.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


